DETAILED NON-FINAL OFFICE ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Comment
Please note that any mention of line numbers of claims in this office action refers to the claims as they appear in the official claim listing in the image file wrapper (IFW), not to any claim as it may be reproduced below.

Finality Withdrawn
The finality of the office action of April 13, 2022 is hereby WITHDRAWN, and new rejections are entered below.


New Prior Art Rejections
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Heard (‘349).
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

A person of ordinary skill-in-the-art would be a person with a degree in some form of engineering or in physics with several years of practical experience in the design and/or test of vehicle sensor systems.
The text of independent claim 1 is as follows:
“1. (Currently Amended) A sensor system adapted to be mounted on a vehicle, comprising: a first sensor adapted to be mounted on a left lamp of the vehicle to obtain external information of at least in a front or a rear or the rear
Heard (‘349) plainly discloses, “A sensor system adapted to be mounted on a vehicle” line 1), noting, for example, paragraph [0001].
The claim 1, “first sensor adapted to be mounted on a left lamp of the vehicle to obtain external information of at least in a front or a rearintegrated assemblies, such as “camera 208,” “camera 407,” or “camera 504.”  It is noted that Heard (‘349) does not refer to the disclosed camera as a sensor, but, a camera is a sensor in that it senses light.  Each of these camera in Heard (‘349) are disclosed as being “installed on a front or rear fascia,” noting, for example, paragraph [0018] at lines 1-6; paragraph [0019] at lines 1-5; and, paragraph [0020] at lines 1-6.  In Heard (‘349), please note in each of Figures 2-5  and in paragraph [0014] at lines 12-14 that the camera and sensors are in a vehicle “lamp.”  However, Heard (‘349) does not disclose that the “first sensor” is on the “left.”  In that the sensors, as illustrated, for example, in Figure 1, are on either the left or the right of the vehicle, it would have been obvious to one of ordinary skill-in-the-art that the Heard (‘349) camera could be on the “left” of the vehicle.
The claim 1, “second sensor adapted to be mounted on a right lamp of the vehicle to obtain external information of at least in the front or the rear
As for the claim 1 limitation, “wherein a type of the first sensor and a type of the second sensor are different from each other” (lines 7-8), these are met by Heard (‘349) as applied above, in that since “first sensor 206,” “second sensor 302,” “sensor 405,” or “sensor 506” are not cameras and may be “proximity sensors” (page 2, right column, lines 6 and 10), these sensors in Heard (‘349) must be “different” in “type.”
In that each and every claimed feature in independent claim 1 is plainly in Heard (‘349) as applied above, independent claim 1 is obvious over Heard (‘349).
Now, looking to the further limitations of dependent claim 2, in Heard (‘349), since a wide variety of sensors are disclosed (paragraph [0016] at lines 4-11), and since each of the listed sensors has its own unique detection capabilities, such as radar verses ultrasonic, it would have been obvious to one of ordinary skill-in-the-art that the “first sensor” in claim 2 and the “second sensor” in claim 2 could be provided with different combinations of sensors for the advantage of optimizing detection of targets in a wide variety of situations.  For example, ultrasonic sensing would be optimal versus radar in situations where there is a high level of radio frequency noise or interference.
The further limitations of dependent claim 3 are met by Heard (‘349) as applied above to independent claim 1 in that Heard (‘349) discloses that one of the claimed sensors can be a “camera,” noting, for example, “camera 208” in paragraph [0018] at line 3; “camera 407” in paragraph [0019] at line 2; and, “camera 504” in paragraph [0020] on lines 2-3; and, in that Heard (‘349) discloses that one of the sensors can be a “laser rangefinder” (i.e., a Lidar) in paragraph [0016] at line 8.
With reference to the further limitations of dependent claim 4, Heard (‘349) discloses a “radar” (e.g., paragraph [0016]) Heard (‘349) generally a “radar” (paragraph [0016] at line 10), but not a “millimeter wave radar” as claimed.  Heard (‘349) states that the list of sensors in paragraph [0016] is not limited to the items listed as sensors (line 5).  In that Heard (‘349) discloses the use of a “radar” in an open-ended list, it would have been obvious to one of ordinary skill-in-the-art that any suitable form of “radar” could be used, including a “millimeter wave radar.”  The claim 4 limitation of a “LiDAR sensor” on line 4 is met by the Heard (‘349) “laser rangefinder” (e.g., paragraph [0016] at line 8).  So, the further limitations of dependent claim 4 are obvious over Heard (‘349).
As for the further limitations of dependent claim 5, Heard (‘349) discloses a “radar” (e.g., paragraph [0016]) Heard (‘349) generally a “radar” (paragraph [0016] at line 10), but not a “millimeter wave radar” as claimed.  Heard (‘349) states that the list of sensors in paragraph [0016] is not limited to the items listed as sensors (line 5).  In that Heard (‘349) discloses the use of a “radar” in an open-ended list, it would have been obvious to one of ordinary skill-in-the-art that any suitable form of “radar” could be used, including a “millimeter wave radar.”  As to the claim 5 “ultrasonic sensor,” this is disclosed in Heard (‘349), noting, for example, paragraph [0016] at line 12.  Thus, the further limitations of dependent claim 5 are obvious over Heard (‘349).
With respect to the further limitations of dependent claim 6, Heard (‘349) discloses a “radar” (e.g., paragraph [0016]) Heard (‘349) generally a “radar” (paragraph [0016] at line 10), but not a “millimeter wave radar” as claimed.  Heard (‘349) states that the list of sensors in paragraph [0016] is not limited to the items listed as sensors (line 5).  In that Heard (‘349) discloses the use of a “radar” in an open-ended list, it would have been obvious to one of ordinary skill-in-the-art that any suitable form of “radar” could be used, including a “millimeter wave radar.”  In Heard (‘349), the claim 6 “camera” is disclosed, for example, please note “camera 208” on line 3 of paragraph [0018]; “camera 407” on line 2 of paragraph [0019], and, “camera 504” on lines 2-3 of paragraph [0020].  For these reasons, the further limitations of dependent claim 6 are obvious over Heard (‘349).
Now, looking to independent claim 7, the remarks regarding the rejection of the claim over Heard (‘349) are substantially those made above with respect to independent claim 1 in that the two claims are virtually identical.  However, claim 7 recites on lines 7-8 the limitation “wherein a first sensing range of the first sensor and a second sensing range of the second sensor are different from each other.”  In that Heard (‘349) discloses in paragraph [0016] at lines 4-11 a non-exclusive list of sensors with various ranges, it would have been obvious to one of ordinary skill-in-the-art that various combinations of the disclosed sensors would have ranges that are “different from each other.”  It would have further been obvious to one of ordinary skill-in-the-art to use sensors of different ranges in Heard (‘349) in a complementary manner to optimize overall target detection, for example, “magnetic” (paragraph [0016] at line 8 with ultrasonic, each sensor concentrating on its own optimal range.
Looking to the further limitations of dependent claim 8, in that Heard (‘349) disclose that “any suitable proximity sensor” can be used (paragraph [0016] at lines 4-5), it would have been obvious to one of ordinary skill-in-the-art that the “first sensor” and the “second sensor” could be any suitable proximity sensor of the same type (i.e., “identical” type).
Regarding the further limitations of dependent claim 9, it would have been obvious to one of ordinary skill-in-the-art to use a sensor with a “range” that is “longer” than the other sensor with a sensor with a “sensing range” that is “wider” in a “left-right direction of the vehicle” in Heard (‘349) in order to optimize overall sensing by having a long-range sensing capability supplemented by a broad, near-range sensing capability for optimal detection of near targets and far targets.  For example, Heard (‘349) teaches the use of the “ultrasonic sensor” for “proximate” objects (paragraph [0016] at lines 12-14) with a “laser rangefinder-type sensor” in a “narrow beam” for objects that are not “proximate” (page 2, left column, lines 2-13) in order “to maintain a selected distance between the vehicles.”
As for the further limitations of dependent claim 10, Heard (‘349) discloses a “camera” (e.g., “camera 208” in paragraph [0015] at line 3; “camera 407” in paragraph [0019] at line 2; and, “camera 504” in paragraph [0020] at lines 2-3); a “LiDAR sensor” (e.g., “laser rangefinder” in paragraph [0016] at line 8); and, an “ultrasonic sensor” in paragraph [0016] at line 12.  However, as for the claim 11, “millimeter wave radar,” Heard (‘349) only discloses a “radar” generally (e.g., paragraph [0016] at line 10), but it would have been obvious to one of ordinary skill-in-the-art that any suitable form of “radar” could be used, including a “millimeter wave radar.”
With reference to the further limitations of dependent claims 11 and 12, the claimed “third sensor” would correspond to the “second sensor 302” in “integrated assembly 300” on the left side of the vehicle in Heard (‘349), while the claim 11 “fourth sensor” would correspond to the “second sensor 302” in “integrated assembly 300” on the right side of the vehicle in Heard (‘349).
Finally, as for dependent claims 13 and 14, in Heard (‘349), since a wide variety of sensors are disclosed (paragraph [0016] at lines 4-11), and since each of the listed sensors has its own unique detection capabilities, such as radar verses ultrasonic, it would have been obvious to one of ordinary skill-in-the-art to have the type of the third sensor and the fourth sensor be “different” from each of the type of the first sensor and the second sensor for the advantage of optimizing detection of targets in a wide variety of situations.  For example, ultrasonic sensing would be optimal versus radar in situations where there is a high level of radio frequency noise or interference.

Citation of Prior Art of General Interest
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The European Search Opinion from the European Patent Office for corresponding foreign application EP17850987 is cited as being of general interest.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARR E GREGORY whose telephone number is (571)272-6972. The examiner can normally be reached on Mondays through Thursdays from 7:30 am to 5:30 pm eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire, can be reached at telephone number 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



/BERNARR E GREGORY/Primary Examiner, Art Unit 3648